 Case 1:20-cv-01176-LPS Document 20 Filed 01/10/21 Page 1 of 2 PageID #: 339




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

JEFFERY R. WERNER,                                   :   CIVIL ACTION NO.: 20-1176-LPS
                                                     :
                       Plaintiff,                    :
v.                                                   :
                                                     :
HIVE MEDIA GROUP, LLC, and                           :   JURY TRIAL DEMANDED
KIPZO, LLC,                                          :
                                                     :
                       Defendants.                   :

                                     NOTICE OF SERVICE

       NOW COMES, Plaintiff, Jeffery R. Werner (hereinafter “Mr. Werner”), and hereby provides

notice that he has submitted Rule 26(a) Disclosures to all counsel of record.


                                      BY:    /s/ Aman K. Sharma
                                             Aman K. Sharma, Esquire (#5706)
                                             Igwe & Sharma, LLC
                                             1201 North Orange St. Suite 502,
                                             Wilmington, DE 19801
                                             (302) 842-2470
                                             aman@igwesharma.com
                                             Attorneys for Plaintiff

                                             Appearing pro hac vice:
                                             SPECTOR GADON ROSEN VINCI, P.C.
                                             Bruce Bellingham, Esquire
                                             1635 Market Street, 7th Floor
                                             Philadelphia, PA 19103
                                             (215) 241-8916
                                             BBellingham@sgrvlaw.com




                                               −1−
 Case 1:20-cv-01176-LPS Document 20 Filed 01/10/21 Page 2 of 2 PageID #: 340




                                CERTIFICATE OF SERVICE


        I, Aman K. Sharma, Esquire, certify that on January 10, 2021, I caused a true and correct
copy of the foregoing Notice of Plaintiff’s Rule 26 Disclosures upon the following by e-mail and
e-filing:

       Chad M. Shandler (#3796)
       Renée Mosley Delcollo (#6442)
       Richards, Layton & Finger, P.A.
       One Rodney Square
       920 North King Street
       Wilmington, DE 19801
       shandler@rlf.com
       delcollo@rlf.com

       J. Matthew Williams
       Mitchell Silberberg & Knupp LLP
       1818 N Street, NW, 7th Floor
       Washington, DC
       mxw@msk.com
                                                    /s/ Aman K. Sharma
                                                    Aman K. Sharma




                                              −2−
